Citation Nr: 0824148	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  05-10 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for asthma. 

2. Entitlement to service connection for the residuals of 
cold injury to the lower extremities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

J. Horrigan 
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1954 to October 1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

In November 2006, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.

In March 2007, the Board remanded the claims for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).

In January 2008, the veteran raised the claim of nonservice-
connected pension, which is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1. Asthma is not currently shown.

2. Residuals of cold injury to the lower extremity are not 
currently shown. 




CONCLUSIONS OF LAW

1. Asthma was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131 (2002): 38 C.F.R. § 3.303 (2007).  

2. Residuals of cold injury to the lower extremities were not 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
1131 (2002): 38 C.F.R. § 3.303 (2007).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in January 2004 and in May 2007. The veteran 
was notified of the evidence needed to substantiate the 
claims of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or an 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  The 
notice included the provisions for the effective date of the 
claims and for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by substantial 
content-complying VCAA notice and subsequent readjudication 
as evidenced by the supplemental statement of the case, dated 
in March 2008.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained service treatment 
records and VA records.  VA has conducted a medical inquiry 
in an effort to substantiate the claims of service 
connection.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

The service treatment medical records show that in June 1956 
the veteran was hospitalization for laryngitis and a common 
cold.  On separation examination, history included shortness 
of breath and asthma, and the veteran stated that he had 
occasional episodes of wheezing in the morning hours after 
working a night shift. On evaluation, the lungs were clear 
and a chest X-ray was negative.  There was no diagnosis of 
asthma.  Also, the service treatment records contain no 
complaint, finding, history, treatment, or diagnosis of a 
cold injury.  The veteran did have foot trouble and leg 
cramps that were associated with pes planus on an orthopedic 
consultation and for which the veteran has been granted 
service connection. 

After service, on VA examination in July 1972, the 
respiratory system was clear to auscultation and percussion 
and a chest X-ray was normal.  The neurological evaluation 
was grossly intact.  The examination revealed varicosities in 
the lower extremities.  History included a blood clot behind 
the right knee in 1970 and right knee pain.  The diagnoses 
were bilateral marked pes planus, a history of 
thrombophlebitis, and a history of pain in the right knee of 
unknown etiology.  

Private medical records show that in August 1991 the veteran 
complained of severe shortness of breath for the previous 
hour.  The diagnoses were asthma and possible 
hyperventilation.  

In April 1997, history included chronic obstructive pulmonary 
disease and a burning sensation in the lower extremities.  
The assessments were chronic obstructive pulmonary disease 
and paresthesias and neuropathy-type symptoms in the legs. 

In a statement in November 2000, the veteran stated that he 
in service he guarded "ready alert" aircraft and equipment, 
sometimes standing 18 hours a day in freezing rain and snow 
in Europe and in minus 40 degrees temperature in Maine.

VA medical records document chronic obstructive pulmonary 
disease and emphysema and symptoms of a burning sensation in 
the legs in November 2000.  In September 2001, the veteran 
complained of a scalding sensation in the lower extremities.  
It was noted that the veteran served in the military in 
Maine, where it was extremely cold, but the veteran could not 
remember suffering frostbite or a cold injury.  The 
impression was allodynia of the lower extremities, that is, a 
painful sensation produced by normal tactile stimulation.  
History included severe varicose veins of the right leg, a 
suspected stroke, myocardial infarction with five stents, and 
emphysema.  In November 2001, the assessment included asthma.   
There was a history of emphysema and of 35 pack-years of 
smoking.  In January 2002 and March 2002, allodynia of the 
lower extremities was attributed to small fiber, sensory 
peripheral polyneuropathy after circulation and nerve 
conduction studies of the lower extremities were normal. 

The veteran has submitted several medical articles containing 
general information about frostbite and cold injury as well 
as VA information about cold injuries, suffered by veterans 
of the Korean War.   

On VA examination in August 2002, history included cold 
exposure in Maine while the veteran was in the military 
service.  The examiner expressed the opinion that the 
symptoms and findings in the lower extremities, raised the 
question of peripheral neuropathy, but it would be difficult 
to relate the findings to cold exposure in service.  

In February 2003, the veteran was evaluated by a private 
neurologist for symptoms of a burning sensation and a pins-
and-needles sensation along the lateral aspect of the legs, 
which the veteran believed began during his military service 
when he was stationed in New England.  The impression was 
distal symmetrical sensorimotor polyneuropathy. The physician 
found no cause and affect relationship between the symptoms 
and cold [exposure]. 

In November 2006, the veteran testified that he was treated 
for asthma at Loring Air Force Base in Maine and that he was 
told by a VA physician that his lower extremity problem was 
due to either frostbite or diabetes, but he did not have 
diabetes. 

VA records from 2004 to 2007 show that the veteran was 
followed for painful peripheral neuropathy, but there was no 
association to a cold injury.

On VA examination of February 2008, the veteran was evaluated 
for asthma.  The veteran stated that he was treated for 
asthma during service.  The examiner noted that asthma was 
reported of the veteran's separation examination and that the 
current records indicated that the veteran had chronic 
obstructive pulmonary disease.  The examiner stated asthma 
was a reversible airway disease and that recent pulmonary 
function tests revealed nonreversible chronic obstructive 
pulmonary disease, which the examiner attributed to the 
veteran's past cigarette smoking.  The examiner expressed the 
opinion that the physical examination and pulmonary function 
testing were consistent with chronic obstructive pulmonary 
disease and not asthma.   

On VA examination in February 2008, the veteran was evaluated 
for peripheral neuropathy.  The examiner stated he had 
reviewed the veteran's claims folder, including the service 
treatment records, which did not reveal any objective data 
about a neurological appraisal.  The veteran stated that 
during service he was exposed to low temperatures and he was 
given a muscle relaxant for symptoms of numbness and tingling 
in his feet.  

The examiner reported that the veteran had painful peripheral 
neuropathy of uncertain etiology.  The examiner expressed the 
opinion that the veteran's complaints were unlikely related 
to cold exposure without resorting to speculation. 

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § §1110, 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

Asthma 

Although asthma was noted by history on examination prior to 
separation from service, on evaluation, the lungs were clear, 
a chest X-ray was negative, and there was no diagnosis of 
asthma.  

Therefore the notation of asthma alone is not enough to 
establish service connection.  There must be a current 
disability resulting from the condition documented during 
service.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997). 
While the veteran is competent to describe symptoms of 
shortness of breath and wheezing, as the service treatment 
records lack the documentation of the combination of 
manifestations sufficient to identify a chronic condition and 
sufficient observation to establish chronicity during 
service, and as chronicity in service is not adequately 
supported by the service treatment records, then a showing of 
continuity of symptomatology after service is required to 
support the claim.

After service, asthma was documented in 1991 by private 
medical records and in 2001 by VA.  All other references to a 
respiratory problem after service, beginning in 1997 identify 
the veteran's respiratory problem as chronic obstructive 
pulmonary disease, which has been associated with the 
veteran's past history of cigarette smoking.  The absence of 
continuity of symptoms, relating to asthma from 1964 to 1991 
and from 1991 to 2001 interrupts continuity and is persuasive 
evidence against continuity of symptomatology.  38 C.F.R. § 
3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd 
sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (It was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints.).  

And while the veteran has associated his current respiratory 
symptoms to service, the absence of medical evidence of 
continuity of symptomatology outweighs the veteran's 
statements of continuity, rendering the lay evidence less 
probative than the medical evidence on the question of 
continuity of symptomatology.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  For this reason, service 
connection for asthma based on continuity of symptomatology 
under 38 C.F.R. § 3.303(b) is not established.

As for service connection based on the documentation of 
asthma after service under 38 C.F.R. § 3.303(d), although the 
veteran is competent to describe respiratory symptoms, a 
respiratory condition is not a condition under case law where 
lay observation has been found to be competent to establish 
the diagnosis and the 


determination as to the diagnosis of the disability therefore 
is medical in nature, that is, not capable of lay 
observation.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) 
(On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation). 

And under case law, a layperson is not competent to offer an 
opinion on a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Where as here, there are questions of the diagnosis of 
asthma, not capable of lay observation, which is medical in 
nature, and of medical causation, competent medical evidence 
is required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  For these reasons, the Board rejects the 
veteran's statements and testimony as competent evidence to 
the extent that he asserts that he currently suffers from 
asthma, which he relates to symptoms he had during service.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

On the question of medical causation, on VA examination in 
2008, the veteran was evaluated for asthma.  The examiner 
noted that asthma was reported on the veteran's separation 
examination, but that the current records indicated that the 
veteran had chronic obstructive pulmonary disease.  The 
examiner stated asthma was a reversible airway disease and 
that recent pulmonary function tests revealed nonreversible 
chronic obstructive pulmonary disease, which the examiner 
attributed to the veteran's past cigarette smoking.  

The examiner expressed the opinion that the physical 
examination and pulmonary function testing were consistent 
with chronic obstructive pulmonary disease, not asthma.  In 
the absence of proof of a present disability attributable to 
asthma, there can be no valid claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

There is no other competent medical evidence of record on the 
questions of a medical diagnosis or on medical causation. 

As to the effects of smoking, for a claim filed after June 9, 
1998, such as the veteran's claim, a disability will not be 
considered service-connected on the basis that it resulted 
from injury or disease attributable to the veteran's use of 
tobacco products during service.  38 U.S.C.A. § 1103. 

As the only competent medical evidence is unfavorable to the 
claim, and as the Board may consider only competent, 
independent medical evidence to support its findings on 
questions of a medical diagnosis, not capable of lay 
observation, or on medical causation, and as there is no such 
favorable competent medical evidence for the reasons 
articulated, the preponderance of the evidence is against the 
claim and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).

Cold Injury 

On the basis of the service treatment records, a cold injury 
of the lower extremities was not affirmatively shown to have 
been present during service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  

Although the service treatment records do not document a cold 
injury, the veteran is competent to describe symptoms of 
numbness and tingling in his feet during service, and as the 
service treatment records lack the documentation of the 
combination of manifestations sufficient to identify 
residuals of a cold injury and sufficient observation to 
establish chronicity during service, and as chronicity in 
service is not adequately supported by the service treatment 
records, then a showing of continuity of symptomatology after 
service is required to support the claim.

After service, paresthesias and neuropathy-type symptoms in 
the legs was first documented in 1997.  In September 2001, 
the veteran complained of a scalding sensation in the lower 
extremities.  It was noted that the veteran served in the 
military in Maine, where it was extremely cold, but the 
veteran could not remember suffering frostbite or a cold 
injury.  The impression was allodynia of the lower 
extremities, that is, a painful sensation produced by normal 
tactile stimulation.  In January 2002 and March 2002, 
allodynia of the lower extremities was attributed to small 
fiber, sensory peripheral polyneuropathy after circulation 
and nerve conduction studies of the lower extremities were 
normal.  The absence of continuity of symptoms from 1964 to 
1997, a period of over 30 years, interrupts continuity and is 
persuasive evidence against continuity of symptomatology.  
38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints.).  

And while the veteran has associated his current peripheral 
neuropathy to cold exposure during service, the absence of 
medical evidence of continuity of symptomatology outweighs 
the veteran's statements of continuity, rendering the lay 
evidence less probative than the medical evidence on the 
question of continuity of symptomatology.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  For this 
reason, service connection for the claimed disability based 
on continuity of symptomatology under 38 C.F.R. § 3.303(b) is 
not established.  

As for service connection based on the initial documentation 
after service under 38 C.F.R. § 3.303(d), frostbite is a 
condition under case law where lay observation has been found 
to be competent to establish the presence of the disability.  
Goss v. Brown, 9 Vet. App. 109, 113 (1996). 

And although the veteran is competent to declare that he has 
had symptoms of numbness and tingling in his feet, he is not 
competent to provide a an opinion on medical causation.  

Where, as here, the determinative question involves medical 
causation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

For this reason, the Board rejects the veteran's statements 
as competent evidence to substantiate his claim that the 
current peripheral neuropathy is related to cold exposure 
during service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007)

On the question of a medical causation, on VA examination in 
August 2002, the examiner expressed the opinion that the 
symptoms and findings in the lower extremities, raised the 
question of peripheral neuropathy, but it would be difficult 
to relate the findings to cold exposure in service.  In 
February 2003, the veteran was evaluated by a private 
neurologist for symptoms of a burning sensation and a 
pins-and-needles sensation along the lateral aspect of the 
legs which the veteran believed began during his military 
service when he was stationed in New England.  The impression 
was distal symmetrical sensorimotor polyneuropathy. The 
physician found no cause and affect relationship between the 
symptoms and cold exposure.  On VA examination in February 
2008, the veteran was evaluated for peripheral neuropathy.  
The examiner reported that the veteran had painful peripheral 
neuropathy of uncertain etiology, but the veteran's 
complaints were unlikely related to cold exposure without 
resorting to speculation.  This evidence opposes, rather than 
supports, the claim. 

As for the medical articles containing general information 
about frostbite and cold injury as well as VA information 
about cold injury, suffered by veterans of the Korean War, 
evidence that is general in nature and does not specifically 
relate to the facts and circumstances surrounding the 
veteran's particular case does not support the claim.  Sacks 
v. West, 11 Vet. App. 314, 316-17 (1998); Wallin v. West, 11 
Vet. App. 509, 514 (1998). 



As for the veteran's testimony that a VA physician stated 
that the veteran's current disability was due to either 
frostbite or diabetes, and a he did not have diabetes, the 
implication is that the current disability is due to 
frostbite.  To the extent the veteran relies on what a 
physician purportedly said, such medical hearsay evidence is 
too attenuated and inherently unreliable to constitute 
medical evidence and the Board rejects the statement as 
favorable medical evidence.  Robinette v. Brown, 8 Vet. App. 
69 (1995).  More over the VA records from 2004 to 2007 
showing that the veteran was followed for painful peripheral 
neuropathy do not associate the disability to a cold injury.

As the Board may consider only competent, independent medical 
evidence to support its finding on the question of medical 
causation, and as there no such evidence favorable to the 
claim, the preponderance of the evidence is against the claim 
and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for asthma is denied.  

Service connection for residuals of cold injury to the lower 
extremities is denied.



____________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


